                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JOSHI TECHNOLOLGIES
INTERNATIONAL, INC.,

       Plaintiff/Counter-Defendant,

vs.                                                  Civ. No. 15-467 KG/CG

CHI ENERGY, INC.,

       Defendant/Counter-Claimant.

                                             ORDER

       On December 20, 2018, the Court held a telephonic status conference. Present at the

telephonic conference were Derek Larson, counsel for Joshi Technologies International, Inc., and

Robert Crumpler, counsel for Chi Energy, Inc. Having discussed with counsel the status of this

lawsuit, the Court ORDERS that:

       1. objections to the Special Masters’ Report (Doc. 105) must be filed no later than

January 14, 2019;

       2. a response to objections may be filed no later than fourteen days after the filing of

objections;

       3. a reply may be filed no later than fourteen days after the filing of a response to

objections;

       4. motions for summary judgment must be filed no later than February 28, 2019; and

       5. any motion for summary judgment and accompanying briefing must comply with the

Local Rules.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
